EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joseph Basista on June 1, 2021. The application has been amended as follows: 
2.    	(Currently Amended) The method of claim 1, further comprising the step of:
causing the rotary cutting tool to rotate in [[a]] the second direction such that the second direction [[that]] generally opposes the first direction;
applying the rotary cutting tool to the tissue surface; and
moving the rotary cutting tool along the tissue surface while the rotary cutting tool rotates in the second direction to engage the second cutting surface with a second portion of the tissue surface so as to remove the second portion of the tissue surface.
3.    	(Currently Amended) The method of claim 1, wherein the softer tissue comprises a soft tissue surface overlying the harder bony tissue
7.    	(Currently Amended) The method of claim 6, wherein the [[softer]]first tissue comprises a soft tissue surface overlying [[the]] harder bony tissue 

providing a head comprising a plurality of openings wherein at least one of the plurality of openings includes a first cutting surface and a second cutting surface; and causing rotation in a first direction to remove a first or softer tissue with the first cutting surface and causing rotation in a second direction to remove a second or softer or harder tissue with the second cutting surface, the first and second surfaces located proximate to an inner surface of the at least one of the openings or providing a head including a plurality of openings, at least one of the plurality of openings including a first cutting surface incorporating a contact surface for cutting a first tissue and a second cutting surface incorporating a contact surface for cutting a second tissue, the first and second cutting surfaces located proximate to an inner wall of the at least one of the plurality of openings and causing the rotary cutting tool to rotate in a first direction at a first rotational speed such that application of the rotary cutting tool to the tissue surface causes the first cutting surface to contact with and remove the first tissue from graft bone; and then causing the rotary cutting tool to rotate in the first direction at a second rotational speed such that application of the rotary cutting tool to the tissue surface causes the second cutting surface to contact with and remove the second tissue from the graft bone. There is no obvious reason to modify Kuhn to satisfy each and every one of Applicant’s limitations without the use of improper hindsight reasoning. Victor et al. discloses a cutting device having apertures  98 and rotation about axis B-B (e.g. Fig. 2A; [0035]), but fails to disclose at least: providing a head comprising a plurality of openings wherein at least one of the plurality of openings includes a first cutting surface and a second cutting surface; and causing rotation in a first direction to remove a first or softer tissue with the first cutting surface and causing rotation in a second direction to remove a second or softer or harder tissue with the second cutting surface, the first and second surfaces located proximate to an inner surface of the at least one of the openings or providing a head including a plurality of openings, at least one of the plurality of openings including a first cutting surface incorporating a contact surface for cutting a first tissue and a second cutting surface incorporating a contact surface for cutting a second tissue, the first and second cutting surfaces located proximate to an inner wall of the at least one of the plurality of openings and causing the rotary cutting tool to rotate in a first direction at a first rotational speed such that application of the rotary cutting tool to the tissue surface causes the first cutting surface to contact with and remove the first tissue from graft bone; and then causing the rotary cutting tool to rotate in the first direction at a second rotational speed such that application of the rotary cutting tool to the tissue surface causes the second cutting surface to contact with and remove the second tissue from the graft bone. There is no obvious reason to modify Victor et al. to satisfy each and every one of Applicant’s limitations without the use of improper hindsight reasoning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775